Case 1:18-cV-08175-ER Document 74-5 Filed 12/28/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
18-CV-08175-ER
-- against --

BARRY C. HONIG, JOHN STETSON
MICHAEL BRAUSER JOHN R. O' ROURKE III
MARK GROUSSMAN: PHILLIP FROST
ROBERT LADD ELLIOT MAZA, BRIAN
KELLER, JOHN H. FORD_ ALPHA CAPITAL
ANSTALT ATG: CAPITAL LLC, FROST
GAMMA INVESTMENTS TRUST, GRQ
CONSULTANTS INC. ,HS CGNTRARIAN
INVESTMENTS, LLC, GRANDER HOLDINGS,
INC. ,MELECHDAVID, INC., OPKO HEALTH
INC., SOUTHERN BIOTECH: INC. ,and
STETSON CAPITAL INVESTMENTS INC.,

Defendants.

 

X
ORDER F()R ADiVlISSION PRO HAC VICE
The motion of Melissa L. Mackiewicz for admission to practice Pro Hac Vice in the
above captioned action is GRANTED.
Applicant has declared that he is a member in good Standing of thc Bar of thc Statc of
Florida, and that his contact information is as follows:

Melissa L. Mackiewicz

Ri€r»mi'<o ANiji) Rlcs~z,:\i<o, P.A.

825 Bricke'll Bay Drivc

Tower I_ll, Suite 1748

Miami, FL 3313£

T: 305-374-6276

F: 305-374-0384

E: melissa@richardandrichard.com

Case 1:18-cV-08175-ER Document 74-5 Filed 12/28/18 Page 2 of 2

Applicant having requested admission Prr) Hac Vz`ce to appear for all purposes as counsel
for Defendants l\/lichael Brauser and Granger l~-loldings, lnc,, in the above-captioned action_;
IT .`[S HEREBY ORDERE]) that Applicant is admitted to practice Pro Hac Vz'ce in the above-
captioned case in the United States District Court for the Southern District of N`ew Yorl<. All
attorneys appearing before this Court are subject to the Local 'Rules of this Court, including the

Rules governing discipline ot`attorneys.

Dated:

 

The Honorable Edgardo Ramos
United States .District Judge

W;\WDOX\C`l.-IENTS`\S12\44()7l00122268.DOC`X

